Citation Nr: 0002160	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-20 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for primary open-angle 
glaucoma (POAG).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Navy from June 1979 
to January 1986.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal of an April 1997 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama which denied 
service connection for primary open-angle glaucoma (POAG).  
The Board remanded the case to the RO in February 1999; the 
RO has now returned the case to the Board for appellate 
review.


REMAND

As noted, the case was previously remanded.  Only part of the 
indicated development was accomplished.  In the supplemental 
statement of the case, reference is made to the conclusion 
that the claim is not well grounded, and that under Morton v. 
West, 12 Vet. App. 477 (1999), development is precluded.  The 
undersigned is aware of the holding of the Morton case, which 
was decided after the Board's remand.  The undersigned is 
also aware of the holding in the case of Robinette v. Brown, 
8 Vet. App. 69 (1995), which had been decided at the time of 
the remand.  In part, at the time of the prior remand, it was 
the opinion of the Board that, based on the contentions 
advanced and the evidence on file, that there were records, 
of which the VA was aware, but which were not of record.  
Based on presentations of what was in those records, and in 
an attempt to avoid potential multiple remands, the Board 
indicated that after the records were obtained, the 
examination and opinion should be obtained.

Specifically, at the time the case was previously before the 
Board, in his substantive appeal, the veteran had indicated 
that he had received treatment at the Birmingham VA Medical 
Center (VAMC) since 1990.  He further indicated that treating 
physicians had informed him of the opinion that the glaucoma 
they were treating was related to service.  The law provides 
that those records, being VA records are constructively on 
file.  Unfortunately, they are not actually of record in the 
claims folder before the Board.

What is of record is a September 1990 consultation sheet from 
the Tuscaloosa VAMC optometry clinic, indicating the need for 
an ophthalmology consult by the VAMC in Birmingham.  
Attention is directed to a visual field evaluation.  It is 
indicated that the review was to "rule out" glaucoma.  The 
RO has indicated that this did not take place.  The basis for 
that conclusion is not clear from the record.  The visual 
field evaluation and/or other optometric evaluation at that 
time is not on file.  It is unclear that any of these 1990 
records have been requested from either Birmingham or 
Tuscaloosa.  As they are VA records, the VA should request 
these, and is obligated to do so.  The veteran does not have 
to obtain and provide to the VA its own records. 

It is the undersigned's conclusion that an opinion to the 
claim's well-groundedness is premature without these records.  
Thus, the application is incomplete.  If the records contain 
evidence as presented, the claim would be plausible, hence, 
well grounded.  Without those records, there seems no 
informed way to respond to the contentions advanced in the 
substantive appeal.  Hence, the request that those records be 
obtained.

In addition, and now complicating the development picture, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
holding in this case was not distinguished, altered, or 
otherwise explained in Morton.  As noted, the Board 
originally remanded the case in February 1999, for the 
gathering of pertinent medical records, as well as a medical 
review of the claims file and other records, an examination 
of the appellant and a rendering of a medical opinion.  
However, while the RO scheduled the appellant for a medical 
examination, the VA examiner was not provided with the 
appellant's claims file as specifically directed in paragraph 
3 of the remand and therefore, as noted in his June 1999 
examination report, the examiner was unable to render the 
opinion requested in the remand because he did not have 
access to any medical records dated before 1997, including 
the service medical records and apparently the earlier volume 
of medical records at the VAMC.  Therefore, given the 
guidance offered by the Court in Stegall, the case must again 
be remanded.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should obtain copies of the VA 
ophthalmology and optometry records from 
September 1990 onward, including all 
visual fields testing results.  Copies of 
all pertinent records from both volumes 
of medical records at the VAMC should be 
associated with the claims folder, to the 
extent not already on file.

2.  After the above records have been 
obtained and associated with the claims 
file, the claims file should be given, if 
possible, to the medical professional who 
examined the appellant in June 1999, for 
review.  If not possible, the records 
should be forwarded to some other 
ophthalmologist.  The specialist should 
review the entire claims file prior to 
completion of the report, including in 
particular, the service medical records 
and all pertinent reports.  The reviewer 
is requested to provide a written opinion 
as to the presence, etiology and onset of 
any eye disorder found.

The review report should include a 
detailed account of all manifestations of 
ocular pathology present.  The reviewer 
should determine the nature, extent, 
severity and symptomatology of any ocular 
disorder.  Specifically, the reviewer is 
requested to provide an opinion as to the 
medical probability that any documented 
ocular pathology is related to symptoms 
or signs the appellant may have had in 
service or within a short time 
thereafter.  The reviewer should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of said disorders, 
as well as the approximate date of onset 
thereof.

The results of any eye examinations of 
record should be discussed, as well as 
the clinical significance of any anatomic 
anomalies, the presence of advanced POAG 
at age 35, or any intervals of time which 
demonstrate an absence of medical 
treatment.  In particular, the October 
1982 in-service findings of increased 
intraocular pressure and an abnormal cup 
to disc ratio and the results of the 
November 1982 in-service ophthalmology 
consultation should be discussed.

Any opinion expressed must be accompanied 
by a written rationale.  If these matters 
cannot be medically determined without 
resort to mere conjecture, the reviewer 
should comment upon this.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO should readjudicate the 
appellant's claim for service connection 
under all applicable laws and 
regulations.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


